Beasley, Judge,
dissenting.
Cartwright was convicted of two counts of obstructing and encroaching upon a public road, OCGA § 32-6-1, “by parking vehicles extending onto and upon [the] public highway right-of-way. . . .” OCGA § 32-1-3 (24) defines “public road” broadly for this title.1 Subsection (25) defines “right of way.”
1. Appellant urges that the court erred in failing to grant his motion to dismiss the accusation, motion for new trial, and motion in arrest of judgment on the ground that this statute does not prohibit the parking of vehicles on state highways.
The statute provides in part: “It shall be unlawful for any person to obstruct, encroach upon, solicit the sale of any merchandise on, or injure materially any part of any public road.” Appellant contends *871that Southern Intermodal Logistics v. Coleman, 175 Ga. App. 853 (334 SE2d 888) (1985), construes the statute as not regulating the parking of vehicles on the right-of-way of state highways, and that this is supported by considering the statute in pari materia with OCGA § 32-6-2 (4). The latter, he argues, covers vehicle parking to the exclusion of the application of OCGA § 32-6-1.
OCGA § 32-6-1 does not limit the nature of the object by or with which a person might “obstruct” or “encroach” upon. The focus of the statute is the act of interfering with the public road; it matters not what object creates the potential of interference with traffic, which is the evil intended to be prohibited. Depending on the circumstances, vehicles could constitute the offending objects. Obviously, if they were legally on the road, they would not be unlawful encroachments or obstructions.
Southern Intermodal held that the statute was inapplicable to the facts in that case; a tractor-trailer had been left unattended in the center or passing lane. The court parenthetically described OCGA § 32-6-1 as “prohibiting the erection of maintenance of a structure which obstructs or encroaches upon a public road.” (Emphasis supplied.) The statute does not use the word “structure.”
Appellant’s exclusivity argument does not save his position. OCGA § 32-6-2 (4) cannot be construed to cover the universe of vehicles illegally left on public roads. In the first place, it deals only with those left on the right-of-way. Second, it deals only with those left on the state highway system. Third, it deals only with those left more than 48 hours. It does not cover vehicles left unattended on public roads not in the state highway system or on rights-of-way in the system for less than 48 hours. Yet such could obviously obstruct the public road. See OCGA §§ 40-6-200; 40-6-202; 40-6-203; 40-6-204.
The State’s theory in appellant’s case came within the contemplation of the statute. It was that appellant, systematically and continually and as an extension of his business enterprise, parked vehicles in his custody and control on the public road right-of-way. In other words, he used the area as an extension of his property for the conduct of his business. Whether or not the complained of conduct created an obstruction and/or encroachment of the public road would be for the jury to determine. The trial court did not err in denying appellant’s motions on the ground that the charged conduct was not prohibited under OCGA § 32-6-1.
2. Appellant’s contention that his convictions should be reversed because the State’s evidence was purely circumstantial and insufficient is without merit. The evidence was sufficient. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). Cearley v. State, 193 Ga. App. 652 (388 SE2d 751) (1989), does not govern, as it is a case brought under another statute, OCGA § 16-11-43, and there *872was not even circumstantial evidence in that case to show that the obstruction was placed in the roadway by the defendant or resulted from activities emanating from property subject to defendant’s control.
Decided December 4, 1990.
Fortson, Bentley & Griffin, Ernest De Pascale, Jr., for appellant.
Ken Stula, Solicitor, for appellee.

 Compare the term “highways” and the exceptions thereto in OCGA § 40-6-3, which relates to the places upon which the Uniform Rules of the Road apply.